Citation Nr: 9903990	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  96-29 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for back condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1958 to June 
1960.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the San Juan, Puerto 
Rico, Regional Office (RO) of the Department of Veteran 
Affairs (VA), which denied service connection for pilonidal 
abscess, bilateral hearing loss, and a back condition.  The 
veteran perfected an appeal as to all three issues, however, 
the RO granted service connection for residuals of pylonidal 
abscess removal, right buttock scar, with a noncompensable 
rating, in an August 1997 rating decision.  Accordingly, the 
issue of entitlement to service connection for the residuals 
of a pilonidal cyst is no longer before the Board on appeal.  


FINDINGS OF FACT

1.  The record does not contain competent evidence of current 
hearing loss disability.

2.  The record does not contain competent evidence of a nexus 
between the veteran's current back condition and any injury 
or disease during his active military service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); 38 C.F.R. § 3.303(d) (1998).

2.  The veteran's claim for service connection for back 
condition is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.303(d) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved regarding any 
given claim is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  The United States Court 
of Veterans Appeals (Court) has held that a well grounded 
claim is comprised of three specific elements:  (1) evidence 
of a current disability as provided by a medical diagnosis; 
(2) evidence of incurrence or aggravation of a disease or 
injury in service as provided by either lay or medical 
evidence, as the situation dictates; and, (3) a nexus, or 
link, between the inservice disease or injury and the current 
disability, as provided by competent medical evidence.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 
604 (Fed. Cir. 1996) (table).  In the absence of any one of 
these three elements, the claim is not plausible, and the 
Board must find that the claim for service connection is not 
well grounded and therefore must be denied, pursuant to the 
decision of the Court in Edenfield v. Brown, 8 Vet. App. 384 
(1995).

A thorough review of the evidence, as analyzed below, reveals 
the veteran has not submitted a well grounded claim for 
bilateral hearing loss or for a back condition.  The Court 
has held that, when a claimant fails to submit a well 
grounded claim under 38 U.S.C.A. § 5107(a) (West 1991), VA 
has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to advise 
the claimant of the evidence required to complete his or her 
application, in circumstances in which the claimant has 
referenced other known and existing evidence.  Robinette v. 
Brown, 8 Vet. App. 69 (1995); see also Epps v. Brown, 9 Vet. 
App. 341 (1996).  In this case, the Board finds that this 
procedural consideration has been satisfied.  In particular, 
the Board notes that the statement of the case advises the 
veteran that there is no evidence that a current hearing loss 
or back condition was caused by service.  Moreover, unlike 
the situation in Robinette, he has not put VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could make either of his claims well 
grounded.  

	A.  Bilateral Hearing Loss  

The first element of a well grounded claim that a veteran 
must satisfy is that he has a current disability.  As proof 
of this element, the veteran testified during his October 
1996 RO hearing that people have told him that when they talk 
to him, he has trouble hearing them, especially in his left 
ear.  He also testified that he has not had any audiological 
examination performed to check his current hearing level.  He 
stated that he has been treated throughout the years for wax 
build up in his ears, but has never had his hearing tested.   
He testified that his last ear cleaning treatment was 
performed by VA in 1994.  VA outpatient treatment records 
from May 1994 confirm that he was treated for a "plugged" 
left ear.  However, the Board finds no evidence of a current 
hearing disability.  As set forth in 38 C.F.R. § 3.385 
(1998), VA regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of those same frequencies are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  There is no evidence of 
any audiological tests of the veteran to show a current 
hearing loss disability.  The veteran's own assessment of his 
hearing ability, based upon what others have told him about 
his inability to hear what they are saying, is not competent 
evidence of hearing impairment according to the laws 
administered by VA.  Therefore, the veteran's claim for 
bilateral hearing loss disability is not well grounded.

B. Back Condition

As for evidence of a current back disability, in accordance 
with Caluza, supra, the veteran has presented evidence that 
includes a November 1995 X-ray report. The examination 
revealed straightening of the normal lumbar lordosis, 
narrowing of the L3- L4 and L4-L5 disc spaces, anterior 
superior osteophyte at L5, and the possibility of a small 
fracture at L5.  The diagnostic impression was lumbar 
myositis and lumbar spondylosis, with a possible fracture in 
the superior anterior margin of the L5 disc.  VA outpatient 
treatment records from November 1995 reveal that the veteran 
complains of chronic low back pain.  The Board is satisfied 
that through this evidence, the veteran has established 
evidence of a current back disability for purposes of a well-
grounded claim.

The veteran must also provide competent evidence of the 
incurrence or aggravation of disease or injury during 
service.  During his October 1996 RO hearing, the veteran 
stated that he injured his back while moving equipment during 
his service in Germany in late 1959 or early 1960.  He 
testified that the item that he was carrying slipped, which 
caused him to strain to keep the item from falling.  At this 
time, he felt a "tear" in his back, although he kept 
working and did not report the injury.  He further explained 
that his back continued to bother him and led to a numbness 
in his left leg due to his back injury.  He stated that he 
eventually told the doctors of his back problem, who told him 
that he had a back spasm, and that his back still hurt at 
service discharge.  A  review of the service medical records 
does not reveal any evidence of a back condition, back 
treatment or any abnormality of his spine or back region of 
his musculoskeletal system.  Although the only evidence of a 
back injury or disease in service is the veteran's own 
account of his injury sustained in Germany, the Board finds 
that, for purposes of a well grounded claim, he has satisfied 
the basic element of an injury sustained during service.        

As for competent evidence of a nexus between the veteran's 
current disability and a disease or injury sustained or 
aggravated in service, the Board finds that the veteran has 
not satisfied this element.  As previously stated, the 
veteran's service records do not show evidence of a back 
disability or of any abnormality of his spine or back.  The 
first documented evidence medical treatment for a back 
condition is in May 1994, when the veteran complained of low 
back pain that was recently aggravated due to lifting.  As 
the November 1995 X-ray evidence revealed, this back pain is 
associated with a lumbar myositis and lumbar spondylosis 
condition.  However, there is no competent medical evidence 
that this condition is related to the veteran's active 
service, over 30 years earlier.  

The veteran testified at his RO hearing that he received 
medical treatment for his back in 1961 or 1962 from a private 
physician, who reportedly prescribed pain medication for the 
veteran.  Records of this treatment are not before the Board, 
and there is no competent medical evidence that any such 
treatment was related to an injury incurred in service.  
Furthermore, the veteran relies on an affidavit submitted by 
his brother, Eliseo Rivera Collazo, to which the veteran and 
his representative testified during the RO hearing.  The 
veteran's representative testified that the affidavit states 
that the veteran's brother used to accompany the veteran to 
the VA hospital for back therapy in 1967, as well for X-rays 
in 1966.  The veteran concurred with this testimony.  While 
supporting the veracity of this affidavit and the testimony 
of the veteran, which the Board has no reason to dispute, 
this evidence still does not provide the essential nexus 
evidence required of a well grounded claim.  There is no 
evidence, provided by a competent medical authority, that the 
veteran's back treatment in 1966 and 1967 was related to a 
disease or injury sustained during his active service, as 
opposed to an injury sustained after service. 

Essentially, the veteran's proof of causation of his current 
disability comes down to his own statements concerning his 
back disability's origin.  However, the record does not show 
that he is a medical professional or has the training and 
expertise to be qualified to provide medical opinions.  His 
assertions do not constitute competent medical evidence of 
causation.  Such a claim must be based on a diagnosis by a 
qualified physician and supported by a physical examination.  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Accordingly, the Board finds that this claim for service 
connection for a back condition is not well grounded. 


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a back condition is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 7 -


